Citation Nr: 1605316	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  11-04 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate his claim.

The Veteran was last afforded a VA examination for his PTSD October 2009.  At his December 2015 Board hearing, the Veteran provided sworn testimony that he has experienced worsening symptoms of his service-connected disability since his last examination.  Namely, the Veteran stated that he has experienced a greater frequency of flashbacks related to his active duty service, and he finds himself getting angry "out of nowhere."

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, as the record indicates a potential worsening of the Veteran's condition since the last examination, and the last examination was more than six years ago, a new examination should be obtained on remand.
Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims folder and all pertinent records should be made available to the examiner for review.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by PTSD.  The examiner should address any functional impairment caused by the Veteran's PTSD disability.  Detailed rationale is requested for any opinions provided.  

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




